NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


KENF, L.L.C.,                                      )
                                                   )
                                                   )
              Appellant,                           )
                                                   )
v.                                                 ) Case No. 2D18-4260
                                                   )
                                                   )
JABEZ RESTORATIONS, INC.,                          )
                                                   )
                                                   )
              Appellee.                            )
                                                   )
                                                   )


Opinion filed June 14, 2019.

Appeal from the Circuit Court for Manatee
County; Gilbert Smith, Judge.

Charles V. Barrett, III of Charles V. Barrett,
P.A., Tampa; and Frederick W. Vollrath,
Tampa, for Appellant.

John P. Fleck, Jr., Bradenton, for Appellee.


PER CURIAM.

              Affirmed.



MORRIS and ROTHSTEIN-YOUAKIM, JJ., and KISER, MARK D., ASSOCIATE
JUDGE, Concur.